EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Raymond Smith on April 20, 2022.
The application has been amended as follows: 
Claim 1 is amended as follows:
—A catheter force control system comprising: a hand-held catheter force control device comprising: a base sized to be hand-held; a cover reversibly fastened to the base in a closed position; a sheath clamp coupled to the base, the sheath clamp capturing a sheath handle of a sheath to immobilize the sheath handle relative to the base, the sheath clamp is an aperture formed in corresponding abutting edges of the cover and the base, the aperture being formed when the cover and the base are in the closed position; a catheter clamp capturing a catheter, a remote end of the catheter configured to deliver an ablation therapy; the catheter clamp aligned to be substantially co-axial with the sheath clamp; and a linear actuator effecting linear motion of the catheter clamp relative to the sheath clamp; a force sensor located at the remote end of the catheter, the remote end configured for contact with a target tissue, the force sensor detecting real-time contact force data; a controller for receiving the real-time contact force data and for generating and communicating a control signal to the linear actuator to minimize a difference between the real-time contact force data and a preset desired contact force during ablation therapy delivery to the target tissue, the control signal adjusting a position of the linear actuator to compensate for a contact disturbance of the remote end configured for contact with the target tissue.—
Claim 6 is amended as follows:
—The system of claim 1, further comprising a foot pedal for controlling a start of the system, a stop of the system, or both the start and the stop of the system.—
Claim 9 is amended as follows:
—The system of claim 8, wherein the controller is programmed to calculate the FTI, and automatically sends the control signal to retract the catheter once the desired FTI is reached.—
Claim 10 is amended as follows:
—A method of controlling force of a catheter configured for contact with a target tissue, the method comprising: coupling a catheter and a sheath to a hand-held catheter force control device, the device comprising: a base sized to be hand-held; a cover reversibly fastened to the base in a closed position; a sheath clamp coupled to the base, the sheath clamp capturing a sheath handle of the sheath to immobilize the sheath handle relative to the base, the sheath clamp is an aperture formed in corresponding abutting edges of the cover and the base, the aperture being formed when the cover and the base are in the closed position; a catheter clamp capturing the catheter, a remote end of the catheter configured to deliver an ablation therapy; the catheter clamp aligned to be substantially co-axial with the sheath clamp; and a linear actuator effecting linear motion of the catheter clamp relative to the sheath clamp; detecting real-time contact force data with a force sensor located at the remote end of the catheter, the remote end configured for contact with a target tissue; receiving the real-time contact force data with a controller; and generating and communicating a control signal from the controller to the linear actuator to minimize a difference between the real-time contact force data and a preset desired contact force during ablation therapy delivery to the target tissue, the control signal adjusting a position of the linear actuator to compensate for a contact disturbance of the remote end configured for contact with the target tissue.—
Claim 12 is amended as follows:
—The method of claim 11, wherein the identified time delay is determined by identifying a time delay between detecting the real-time contact force data and receiving the real-time contact force data.—
Claim 19 is amended as follows:
—The method of claim 10, further comprising calculating a force-time integral (FTI), and automatically sending the control signal to retract the catheter once a preset desired FTI is reached.—
Reasons for Allowance
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: During the search of the prior arts, Furnish, (US 20090076445), Fasano et al., (US 20150141914; hereinafter Fasano) and Leo et al., (US 20100298826; hereinafter Leo) were found to be pertinent to the claimed invention. In view of Applicant’s amendments and arguments filed March 30, 2022, it is the Examiner’s position that Furnish, Fasano, and Leo fail to disclose, teach, or suggest the claimed invention. Specifically, Furnish discloses (Figures 1 and 4) a hand-held catheter force control device comprising: a base (the base holding the catheter track) sized to be hand-held; a sheath clamp (fixed grip seen in Figures 1 and 4) coupled to the base, the sheath clamp capturing a sheath handle to immobilize the sheath handle relative to the base; a catheter clamp (catheter grip seen in Figures 4-6) capturing a catheter, a remote end of the catheter configured to deliver an ablation therapy ([0003]: treatment procedures); the catheter clamp aligned to be substantially co-axial with the sheath clamp, a linear actuator (catheter shuttle seen in Figures 1 and 4) effecting linear motion of the catheter clamp relative to the sheath clamp ([0044]-[0070]).
Furnish fails to disclose a cover reversibly fastened to the base in a closed position, the sheath clamp being an aperture formed in corresponding abutting edges of the cover and the base, the aperture being formed when the cover and the base are in a closed position. Fasano teaches (Figures 1A-3) a catheter control device comprising a cover system including an elongate base (2b), a cover (2a) pivotably coupled to the base (2b), and an aperture formed by semi-circular breaks (3a, 3b), ([0036]-[0048]). However, Applicant’s argument that the aperture taught by Fasano cannot be a clamp since it allows for movement through the aperture, while the sheath clamp holds the sheath handle to prevent movement, is found to be persuasive. Furthermore, Leo teaches (Figure 10) a catheter force control system comprising: a catheter control device (184) coupled to a catheter (122) and a sheath handle (132); a force sensor (142) located at a remote end of the catheter (122), the remote end configured for contact with a target tissue, the force sensor (142) detecting real-time contact force data; a controller (124, 186) for receiving the real-time contact force data and for generating and communicating a control signal to the catheter control device (184) to minimize a difference between the real-time contact force data and a preset desired contact force during ablation therapy delivery to the target tissue ([0026], [0078], [0086]-[0088]). However, Leo also fails to teach the sheath clamp being an aperture formed in corresponding abutting edges of the cover and the base, the aperture being formed when the cover and the base are in a closed position. Since this is required by newly amended claims 1 and 10, independent claims 1 and 10 are allowed. Claims 2-9 and 11-20 are allowed as being dependent on an allowed independent claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE PREMRAJ whose telephone number is (571)272-8013.  The examiner can normally be reached on Monday - Friday: 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.C.P./Examiner, Art Unit 3794                                                                                                                                                                                                        



/EUN HWA KIM/Primary Examiner, Art Unit 3794